Citation Nr: 1620796	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  13-22 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for varicose veins of the right lower extremity.

2.  Entitlement to service connection for varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2012 rating decision that was issued by the Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a May 2015 Travel Board hearing.  A transcript of the hearing is associated with the claims file.

The case was previously remanded by the Board for further evidentiary development in September 2015.


FINDING OF FACT

The Veteran's varicose veins in both lower extremities did not have onset, and did not increase in disability, during any period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for varicose veins of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).

2.  The criteria for service connection for varicose veins of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in July 2011 satisfied the duty to notify provisions with respect to the service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was initially provided a VA examination in November 2012, with addendum opinions in February and April 2013, to determine the etiology of the claimed disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In September 2015, the Board remanded the case for an additional VA examination and medical opinion in light of additional evidence submitted subsequent to the April 2013 VA medical opinion.  In compliance with the Board's September 2015 remand, the RO afforded the Veteran another VA examination in January 2016.  The VA examination was based upon a complete review of the Veteran's claims file, clinical examination of the Veteran and with consideration of the lay statements, and the VA examiner provided written a rationale for the conclusion reached.  

In a February 2016 statement, the Veteran claims that the January 2016 VA examiner did not review the claims file and supporting documents because she asked him questions that were clearly stated in the file and she had communication problems due to language barrier.  However, a review of the report of the January 2016 VA examination reveals that it is written in very fluent English and the examiner specifically cited to all relevant clinical and lay evidence of record in reaching her conclusion.  A VA examiner is presumed to have properly discharged her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  In light of the detailed examination findings citing all pertinent evidence, the Board finds that the Veteran has not demonstrated that the VA examiner was unaware of any significant fact in this case or she was otherwise not competent to render a medical opinion.  Thus, the Veteran has not met his burden to show that the VA examination was inadequate.

Consequently, the Board concludes that this examination is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Based on the foregoing, the Board finds that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, he was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of the Veteran's claimed disabilities, and any relationship between these conditions and his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that has yet to be obtained.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for service connection.  Under these circumstances, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran reports that he has varicose veins in both lower extremities.  He does not contend that the varicose veins had onset during active duty service.  He contends that the varicose veins existed prior to his service and were aggravated by his duties during service.  During the May 2015 Board hearing, he indicated that he was a wheel and track vehicle repairman.  He asserts that his military duties as a mechanic in a motor pool, which required him to be on his feet all the time, caused aggravation of his preexisting varicose vein condition.  He claims that varicose veins are caused by high venous pressure and standing increases venous pressure, which aggravates the symptoms of varicose veins, consisting of aching, fatigue, heaviness and swelling.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

The Veteran's December 1967 service entrance examination report notes that clinical evaluation of the Veteran's vascular system (varicosities, etc.) and lower extremities (excluding feet) was normal and that he denied a history of cramps in his legs.  As such, he is presumed to have been sound on entrance to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1).

Service treatment records show that in January 1968, the Veteran complained of leg pain and tightening after running or marching and he was prescribed an antispasmodic and an analgesic balm.  The Veteran's September 1969 separation examination report reflects no abnormal findings for his vascular system or lower extremities.  He again denied a history of cramps in his legs.

Post service treatment reports of record no evidence of complaints of, treatment for, or a diagnosis of any lower extremity disorders, until January 2005.  To that effect, a January 2005 doctor's note ordered that the Veteran should limit standing to 2 hours.  VA treatment records first show history of varicose veins from March 2011.

Lay statements dated July 2011, August 2011, and July 2013 from the Veteran and his former service comrade, coworker, and his wife and mother, report that the Veteran has had varicose veins when he entered the service and he complained of leg pain during basic training.  Veins were popping out of his calves.  A coworker, who worked with the Veteran since 1971 for almost 39 years, observed that over the years, the Veteran had difficulty standing for a long period and complained of poor circulation in his legs on many occasions.

The Veteran was provided a VA examination in November 2012.  The diagnosis was bilateral lower extremity varicose veins.  The Veteran reported an initial diagnosis of varicose veins approximately in 1965.  The examiner provided an opinion that it is less likely than not (less than 50 percent probability) that the Veteran's lower extremity veins are caused by or incurred in the treatment of in-service injury.  In support of this opinion, the examiner noted that varicose veins are due to dysfunctional valves and loss of vessel elasticity which causes blood pooling.  The examiner stated that although the exact cause of this structural change is unknown, the medical community suspects that heredity may play a role.  It is known that pregnancy and advanced age exacerbate an underlying tendency to develop varicose veins.  There is no known association between injuries and varicose veins.

In an April 2013 addendum, the examiner provided the following opinion:

The veteran now contends that his varicose veins existed prior to service and were aggravated by his military service.  ...  However there was no evidence of that diagnosis in the claims file or STRs [(service treatment records)] until 2011.  He was seen once in the military for leg pains with running and marching which was diagnosed as spasmotic muscles but no indication of varicose veins.  Since the veteran has not provided any evidence of this diagnosis before 2011 and assuming that he did in fact have them during his military service it is apparent (sic) that his military service did not aggravate them beyond normal progression of the disease process.  Upon review of the STRs and the claims file it is apparant (sic) that the veteran did not have varicose veins prior to military service because he did not give such a history and the enlistment exam was normal and without the observance of varicose veins.  Furthermore the veteran was never diagnosed with varicose veins while in the military or upon separation from the military and the veteran did not list this diagnosis on his Report Of Medical History upon separation.  ...

In a July 2013 letter, Dr. K.S. stated that he had treated the Veteran since 1988 and that the Veteran had severe varicose veins.  Dr. S. noted that the Veteran first developed varicose veins at age 18 and that this condition should have exempted him from the draft; during his military service, he worked in a motor pool 12 hours a day, 7 days a week, during which time he was on his feet for a long time.  Dr. S. opined that the 2 years of standing caused a severe and sudden development of the Veteran's veins, at a minimum, 25 percent worse than when he first entered military service.  Dr. S. further indicated that although the Veteran would have had a progression of the disease anyway, the two year period accelerated the process severely and has caused disability from the time of separation from service.

In a February 2014 private treatment record, Dr. E.D. noted that the Veteran had varicose veins in his legs since he was a teenager and they progressively caused him more and more discomfort over the years with aching and swelling.  It was noted he then had conservative therapy with compression hose, followed by a vascular surgery on the left leg two years previously.

The Veteran underwent another VA examination in January 2016.  The examiner indicated that she reviewed the Veteran's entire claims file, including lay statements from the Veteran and his friend and family and recent private treatment records dated February 2014 as well as the July 2013 letter from Dr. K.S.  The diagnosis was bilateral lower extremity varicose veins.  The Veteran reported visible veins noted initially at age 18 and that he heard and knew about varicose veins.  He stated he was not seen for this condition prior to service and he did not have symptoms.  He reported that in service, his legs hurt in 1968 during basic training and was seen by a private first class and treated with muscle relaxant.  He could not recall the first time he was seen for the condition post service but he stated approximately in the 1980s.  He also reported family history of his mother with varicose veins at approximately age 60.

The examiner provided an opinion that there was no varicose vein disorder of the lower extremities present during the Veteran's active duty service as there was no clinical records or treatment visits records to state that bilateral lower extremity varicose veins were present prior to, or during, service.  In reaching this conclusion, the examiner noted that she considered all lay statements of record, however stated that it would be mere speculation if indeed the self-diagnosis or lay statements from friends and family were accurate as they do not have medical background.  The examiner further stated that while symptoms can be supported by lay statements, medical diagnosis should be represented by a medial professional.  

Based on the evidence described above, it is not in dispute that the Veteran has been diagnosed as having varicose veins of the lower extremities.  However, despite the various lay statements from the Veteran and his friends and family that he had varicose veins prior to service entry, the probative evidence of record does not show that the Veteran's varicose veins preexisted service or that the varicose veins were manifested in service.  Significantly, the clinical examinations at both service entrance and service separation were normal, and the service treatment records do not show treatment for varicose veins.  

The Veteran claims that prior to service, his veins were protruded and were quite visible and aching when standing.  In this regard, the United States Court of Appeals for Veterans Claims (Court) held that lay evidence may under certain circumstances be sufficient to establish a diagnosis, including when the disease has "unique and readily identifiable features" that is "capable of lay observation," which the Court has held includes varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, while lay evidence may be competent to establish a diagnosis of varicose veins, the Board finds that lay diagnoses of varicose veins with the onset prior to, or during, service are less than credible in this case.

In this regard, competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309.

While the Veteran and his friends and family may now sincerely believe that he has had varicose veins prior to or during his service, the accuracy of their statements is undermined by the objective medical evidence showing otherwise.  Lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1372, 1337 (Fed. Cir. 2007); Barr, 21 Vet. App. at 303.  However, here, the record includes contemporaneous medical evidence, which shows that the Veteran's clinical evaluations of the Veteran's vascular system (varicosities, etc.) and lower extremities (excluding feet) was normal at service entrance and at service separation.  

The Veteran claims in a February 2016 statement that that he had symptoms of aching when standing prior to service.  He also claims that his varicose veins did not exclude him from the draft and service entrance exam did not note his condition probably due to the high demand of draftees in light of the rapid buildup to the Vietnam War in 1967.  However, his current statements are somewhat consistent with his statements shown on contemporaneous medical evidence in that he denied a history of cramps in his legs on his service entrance and service separation examinations.  Further, his December 1967 service entrance examination indeed noted the presence of multiple conditions other than varicose veins, such as sinusitis, asthma, and hernia.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Furthermore, the April 2013 VA examiner noted that in service, the Veteran was seen for leg pains with running and marching but it was diagnosed as spasmodic muscles with no indication of varicose veins.  The examiner concluded that upon review of the STRs and the claims file it was apparent that the Veteran did not have varicose veins prior to military service because he did not give such a history and the enlistment exam was normal and without the observance of varicose veins; furthermore the Veteran was never diagnosed with varicose veins while in the military or upon separation from the military as he did not list this diagnosis on his "Report Of Medical History" upon separation.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Similarly, the January 2016 VA examiner also opined that there was no varicose vein disorder of the lower extremities present during the Veteran's active duty service as there was no clinical records or treatment visits records to state that bilateral lower extremity varicose veins were present prior to, or during, service.  In reaching this conclusion, the examiner noted that she considered all lay statements of record, however stated that it would be mere speculation if indeed the self-diagnosis or lay statements from friends and family were accurate as they do not have medical background.

The January 2016 VA examiner also considered the conflicting opinion provided by Dr. K.S.  In the July 2013 letter, Dr. K.S. noted that the Veteran first developed varicose veins at age 18 and that this condition was severely aggravated during his military service, at a minimum, 25 percent worse than when he first entered military service, due to prolonged standing while working as a mechanic.  The Board finds that Dr. S.'s July 2013 opinion and underlying rationale are based on an inaccurate factual basis and rely on the Veteran's reported history.  There is no indication that Dr. S. reviewed the Veteran's claims file, which includes no clinical records of varicose veins prior to, or during service.  Dr. S. based his opinion on incomplete review of the evidence, and the Board therefore assigns his opinion minimal probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion"); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").

The Veteran claims that varicose veins are caused by high venous pressure and standing increases venous pressure, which aggravates the symptoms of varicose veins.  In a February 2016 statement, the Veteran argues that Dr. E.D., who is a vein specialist, stated standing does aggravate the Veteran's condition.  

However, the Veteran is not competent to provide an opinion as to the medical cause of his varicose veins.  Although the Veteran, as a lay person, is competent to describe the circumstances of his service, as well as his symptoms, to the extent that the Veteran claims that his varicose veins were caused by prolonged standing in service, his statements regarding etiology of varicose veins are of no probative value because this involves a complex medical question, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  He has not demonstrated that he has expertise in medical matters.  Further, although Dr. D. is a vein specialist who is competent to provide an opinion as to the etiology of the Veteran's varicose veins, he did not do so.  A mere statement that standing aggravates symptoms of varicose veins is not sufficient to establish the necessary nexus between the Veteran's varicose veins and his service because the evidence of record does not show the Veteran's varicose veins in both lower extremities had onset, and increased in disability, during active service.  Dr. D. stated that the Veteran had varicose veins since the age of 18 but he did not review the Veteran's record and relied on the reported history to make such a statement.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional). 

Accordingly, the Board finds that a preponderance of the evidence is against the claims for service connection for varicose veins of the bilateral lower extremities.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for varicose veins of the right lower extremity is denied.

Entitlement to service connection for varicose veins of the left lower extremity is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


